AO 442 (Rev. 01 /09) Arrest Warrant                                                                  AGENCY: JCPD- Legault


                                         UNITED STATES DISTRICT COURT                                                          ~
                                                                    .::
                                                                    ,or t e
                                                                              h                        RECEIVED BY:               ~
                                                                                               DATE: t.\?. ~~                  TIME: 'g·-6::)
                                                         Eastern District of Tennessee
                                                                                                       U.S. MARSHAL EITN
                                                                                                          GREENEVILLE. TN
                   United States of America
                                 V.                                       )
                                                                          )
                       Emory Q. Jackson                                   )
                                                                                    Case No.   2:20-MJ-   \o.~1    SEALED
                                                                          )
                                                                          )
                             Defendant


                                                         ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Emory Q. Jackson
                                  --~--------------------------------
who is accused of an offense or violation based on the following document filed with the court:

0     Indictment          O Superseding Indictment           O Information              O Superseding Information         ~ Complaint
0     Probation Violation Petition          O Supervised Release Violation Petition             O Violation Notice        O Order of the Court

This offense is briefly described as follows:

    Convicted felon in possession of a firearm (18 USC§ 922(g)(1 ))




Date:     08/12/2020


City and state:        Greeneville, Tennessee



                                                                   Return

            This wa~ was received on (date)
at (c ity and state)


Date:
           I       I                                                              :,..---=:          ng officer 's signature
                                                                                Jdr u=-<>A'! L-7
                                                                                        IL name
                                                                              /M J~I Printed  -z;fw/Ff
                                                                                                and title
                                                                                                          c-A.._

      \ \ \':>8~g
      ~    \.Case
              --+- 2:20-cr-00065-JRG-CRW
                   0~ \ -::i, - \ ~ ":>~ - ::)
                                                         Document 13 Filed 08/31/20 Page 1 of 1 PageID #: 20
